 Case 8:20-cv-00574-JSM-CPT Document 5 Filed 04/30/20 Page 1 of 2 PageID 37



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DARRYL L. WILLIAMS,

      Plaintiff,

v.                                                       Case No: 8:20-cv-574-T-30CPT


ANDREW M. SAUL,
Commissioner of Social Security,
and NANCY A. BERRYHILL,
in her private capacity,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Christopher P. Tuite (Dkt. 4). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 4) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this
 Case 8:20-cv-00574-JSM-CPT Document 5 Filed 04/30/20 Page 2 of 2 PageID 38



             order for all respects and is made a part of this order for all purposes,

             including appellate review.

      2.     Plaintiff’s request to proceed in forma pauperis (Dkt. 2) is denied.

      3.     All pending motions, if any, are denied as moot.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 30th day of April, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
